Exhibit CALIFORNIA LIVING WATERS, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2008 AND FOR THE TEN MONTHS ENDED OCTOBER 31, 2 CALIFORNIA LIVING WATERS, INC. AND SUBSIDIARY CONTENTS PAGE 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE 2 BALANCE SHEETS AS OF OCTOBER 31, 2009 (UNAUDITED) AND DECEMBER 31, 2008 PAGE 3 STATEMENTS OF OPERATIONS FOR THE TEN MONTHS ENDED OCTOBER 31, 2 (UNAUDITED) AND THE YEARENDED DECEMBER 31, 2008 PAGE 4 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE TEN MONTHS ENDED OCTOBER 31, 2009 (UNAUDITED) AND FOR THE YEAR ENDED DECEMBER 31, 2008 PAGE 5 STATEMENTS OF CASH FLOWS FOR THE TEN MONTHS ENDED OCTOBER 31, 2 (UNAUDITED) AND FOR THE YEAR ENDED DECEMBER 31, 2008 PAGES 6 NOTES TO FINANCIAL STATEMENTS FOR THE TEN MONTHS ENDED OCTOBER 31, 2 (UNAUDITED) AND FOR THE YEAR ENDED DECEMBER 31, 2008 REPORT OF INDEPENDENT REGISTERED PUBLIC ACOUNTING FIRM The Board of Directors California Living Waters, Inc. and Subsidiary We have audited the accompanying consolidated balance sheet of California Living Waters, Inc. (the "Company") as of December 31, 2008 and the related consolidated statements of operations, stockholders' equityand cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidatedfinancial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of California Living Waters, Inc. and subsidiary as ofDecember 31, 2008 and the results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. As more fully discussed in Note 11, on October 31, 2009, the Company entered into a stock purchase agreement with General Environmental Management, Inc. (GEM), a publicly held company, pursuant to which GEM acquired all of the issued and outstanding common stock of the Company. Weinberg & Company, P.A. Los Angeles, Ca. January 22, 2010 1 CALIFORNIA LIVING WATERS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS October 31, December 31, 2009 2008 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 492,193 $ 466,028 Accounts receivable, net of allowance for doubtful accounts of $10,000 and $ 10,000 1,331,224 1,254,936 Prepaid expenses and other current assets 85,361 108,162 Total Current Assets 1,908,778 1,829,126 PROPERTY AND EQUIPMENT – net of accumulated depreciation of $1,767,135and $ 1,339,212 10,777,655 12,459,449 Other assets : Permits and franchises, net of accumulated amortization of $781,801 and $647,193 1,486,503 1,621,111 Deferred loan fees, net of accumulated amortization of $109,284 and $80,766 162,854 191,372 Other noncurrent assets 179,707 149,428 TOTAL ASSETS $ 14,515,497 $ 16,250,486 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ 635,665 $ 771,977 Accrued expenses 128,232 217,093 Current portion of long – term debt 716,488 587,873 Total Current Liabilities 1,480,385 1,576,943 LONG-TERM LIABILITIES Non-current portion of long-term debt 3,736,203 5,188,987 Subordinated related party notes payable 1,800,000 1,800,000 Deferred income taxes 2,659,933 2,672,336 Total Liabilities 9,676,521 11,238,266 COMMITMENTS & CONTINGENCIES STOCKHOLDERS’ EQUITY Common stock, no par value, 1,000 shares authorized, 600 shares issued and outstanding - - Paid-in capital 4,946,236 5,100,877 Accumulated deficit (107,260 ) ( 88,657 ) Total Stockholders' Equity 4,838,976 5,012,220 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 14,515,497 $ 16,250,486 See accompanying notes to the consolidated financial statements. 2 CALIFORNIA LIVING WATERS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2008 AND FOR THE TEN MONTHS ENDED OCTOBER 31, 2(UNAUDITED) Ten Months Ended Year ended October 31, October 31, December 31, 2009 2008 2008 (Unaudited) (Unaudited) REVENUES $ 5,291,866 $ 6,217,063 $ 7,615,880 COST OF REVENUES 3,650,471 3,729,312 4,593,040 GROSS PROFIT 1,641,395 2,487,751 3,022,840 OPERATING EXPENSES 988,259 1,602,758 1,992,184 OPERATING INCOME 653,136 884,993 1,030,656 OTHER INCOME (EXPENSE): Interest income 413 5,341 - Interest expense (379,486 ) (431,199 ) (521,882 ) Loss on sales of property (305,129 ) - - Other non-operating income 60 - 5,256 Total other expenses (684,142 ) (425,858 ) (516,626 ) INCOME (LOSS) BEFORE INCOME TAXES (31,006 ) 459,135 514,030 Provisions for income taxes 12,403 (183,654 ) (205,612 ) NET INCOME(LOSS) $ (18,603 ) $ 275,481 $ 308,418 See accompanying notes to the consolidated financial statements 3 CALIFORNIA LIVING WATERS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS EQUITY FOR THE YEAR ENDED DECEMBER 31, 2008 AND FOR THE TEN MONTHS ENDED OCTOBER 31, 2(UNAUDITED) Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance, January1, 2008 600 $ - $ 5,100,877 $ (397,075 ) $ 4,703,802 Net income for the year ended December 31, 2008 - 308,418 308,418 Balance, December 31, 2008 600 - 5,100,877 (88,657 ) 5,012,220 Net loss for the ten months ended October 31, 2009 (18,603 ) (18,603 ) Distribution to shareholder (154,641 ) (154,641 ) Balance, October 31,2009 (Unaudited) 600 $ - $ 4,946,236 $ (107,260 ) $ 4,838,976 See accompanying notes to the consolidated financial statements 4 CALIFORNIA LIVING WATERS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASHFLOWS FOR THE YEAR ENDED DECEMBER 31, 2008 AND FOR THE TEN MONTHS ENDED OCTOBER 31, 2009 AND 2008(UNAUDITED) Ten Months Ended Year Ended October 31, October 31, December 31, 2009 2008 2008 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES : Net income (loss) $ (18,603 ) $ 275,481 $ 308,418 Adjustments to reconcile net income (loss) to netcash provided by operating activities: Loss on disposal of Property 305,129 - - Depreciation and Amortization 562,531 662,884 760,057 Amortization of deferred financing fees 28,518 19,835 17,434 Amortization of note discount 20,893 - 38,513 Deferred income taxes (12,403 ) 191,210 213,168 Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable (76,288 ) (729,798 ) (646,936 ) Prepaid and other current assets (7,478 ) (162,882 ) (40,666 ) Increase (decrease) in: Accounts payable (136,312 ) 498,803 730,585 Accrued expenses and other liabilities (88,861 ) 332,903 31,190 Net cash provided byOperating Activities 577,126 1,088,436 1,411,763 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (251,773 ) (1,073,345 ) (1,305,827 ) Net Cash Used In Investing Activities (251,773 ) (1,073,345 ) (1,305,827 ) CASHF LOWS FROM FINANCING ACTIVITIES: Proceeds from borrowings on long – term debt 400,267 - 230,00 Payments of notes payable (544,814 ) (260,990 ) (359,311 ) Distribution to shareholders (154,641 ) - - Net Cash Used In Financing Activities (299,188 ) (260,990 ) (129,311 ) NET INCREASE (DECREASE) IN CASH 26,165 (245,899 ) (23,375 ) CASH – BEGINNING OF YEAR 466,028 489,403 489,403 CASH – END OF PERIOD $ 492,193 $ 243,504 $ 466,028 SUPPLEMENTAL DISCLOSURE OF CASHFLOW INFORMATION: Cash paid for: Interest expense $ 399,269 $ 431,199 $ 521,882 Income Taxes $ - $ - $ - NONCASH INVESTING AND FINANCING ACTIVITIES: Assumption of Notes Payable upon purchase of Property $ - $ - $ 1,200,515 Assumption of Notes Payable by purchaserupon saleof Property $ 1,200,515 $ - $ - See accompanying notes to the consolidated financial statements 5 CALIFORNIA LIVING WATERS, INC. AND SUBSIDIARY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2008AND FOR THE TEN MONTHS ENDED OCTOBER 31, 2009 NOTE 1
